Citation Nr: 0523990	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  03-20 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an obstructive lung 
disorder, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from June 1953 to December 
1960, February 1961 to February 1964, and from August 1964 to 
March 1974.  The evidence of record reflects the veteran 
served multiple tours in Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  A January 2003 rating 
decision denied the veteran's claim, and he submitted a 
timely notice of disagreement in July 2003.  His substantive 
appeal was received in October 2003, and, thus, the Board has 
jurisdiction of his appeal.

In his substantive appeal, the veteran requested a Board 
Hearing, and a January 2004 Board letter informed him that 
his hearing was scheduled for March 17, 2004.  The veteran's 
February 2004 reply informed the Board that he requested 
cancellation of the hearing, and that he withdrew his request 
for a hearing.

In May 2004, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent deemed possible and returned the 
case to the Board for further appellate review.  The 
veteran's representative submitted additional argument on his 
behalf in August 2005.


FINDINGS OF FACT

1.  The veteran is diagnosed with obstructive lung disease.

2.  The veteran served in the Republic of Vietnam and is 
presumed to have been exposed to herbicides.

3.  Service medical records reflect pulmonary function tests 
to have shown mild obstruction with normal volume, but the 
Report Of Medical Examination For Retirement reflects the 
lungs were assessed as normal.
4.  The evidence of record does not show obstructive lung 
disease to have been caused or made worse by active military 
service.


CONCLUSION OF LAW

Obstructive lung disease was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1116, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309(e) (2004); 68 Fed. Reg. 27,630-27,641 (May 20, 
2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA duty to notify

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).
VA satisfied its duty to notify by means of an August 2002 
letter from the agency of original jurisdiction (AOJ) (RO) to 
the veteran that was issued prior to the initial RO decision.  
The letter informed the veteran of what evidence was required 
to substantiate his claim for entitlement to service 
connection and of his and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his/her possession to the AOJ.

VCAA duty to assist

The RO obtained the private treatment records identified by 
the veteran as related to his claim, informed the veteran 
when contacted private providers did not respond within a 
reasonable time frame, ensured records provided by the 
veteran were associated with the claim file, and arranged for 
appropriate examinations.  Neither the veteran nor his 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance that 
was not acted on.  All records obtained or generated have 
been associated with the claim file.  The Board notes the 
veteran's representative's suggestion in the August 2005 
arguments that another examination is indicated due to the 
evidence of record.  The Board finds that the record renders 
this inappropriate, as an examination was directed in the May 
2004 remand, and the examiner reviewed the claim file as part 
of the examination.  Thus, the Board finds that the RO has 
complied with the duty to assist the veteran with the 
development of his claim, 38 C.F.R. § 3.159(c), and that the 
veteran has received proper VA process.

Factual background

The veteran asserts that his lung disorder is the result of 
his presumed exposure to herbicides during his tours in 
Vietnam.  The specific exposure he claims is that his 
assigned aircraft repair duties in Vietnam involved 
recovering downed aircraft in heavy jungle, which required 
defoliation before the aircraft could be recovered, as well 
as having to wash down aircraft recovered from sprayed 
jungle.  The veteran related that he experienced bronchitis 
for years, which he treated with over-the-counter drugs 
because he could not afford medical care after his retirement 
from active service, until he obtained employment with an 
employer which offered medical insurance.

The veteran's DA Form 20 reflects that he served in Vietnam 
from September 1963 to February 1964, February 1966 to 
January 1967, and October 1970 to October 1971.  The service 
medical records reflect no presentations with specific 
complaints of lung-related symptomatology.  An April 1972 
entry reflects the veteran related vague symptoms of light 
headedness and a cough, but examination of his cardiovascular 
system and lungs were within normal limits.  Reports Of 
Medical Examinations conducted of the veteran during his 
active service for various reasons, to include reenlistment, 
reflect that, in January 1964, October 1965, June 1967, June 
1968, and January 1972 reflect that his lungs were assessed 
as normal at those physical examinations.

In January 1973, the dental clinic referred the veteran to 
the medical clinic for evaluation.  The veteran related a 
history of chest pains and some difficulty breathing since 
1968, and that he had experienced episodes of shortness of 
breath for the prior four years.  Activity at a normal pace 
caused no symptoms, but ascending a flight of stairs at a 
rapid pace caused him to be short of breath.  Physical 
examination revealed his chest to be clear to percussion and 
auscultation.  The diagnostic impression was chest pain of 
questionable etiology and dyspnea, mild.  Pulmonary function 
tests conducted in February 1973 showed normal lung volume 
and mild obstruction.  The October 1973 Report Of Medical 
Examination For Retirement reflects that all areas were 
assessed as normal, and the Veteran's Report Of Medical 
History reflected no listing of any lung-related 
symptomatology.  A November 1978 chest x-ray revealed no 
abnormalities.

The veteran's post-service treatment reflect that, prior to 
1998, no lung pathology was noted or treated by his 
providers.  A June 1998 chest x-ray, however, revealed 
scarring in the left base, and a subsequent CT scan showed a 
small area of parenchymal scarring involving the lingular and 
a tiny plural effusion and/or plural scarring.  The veteran 
experienced chronic pneumonia infections between 1998 and 
2000.  As of April 2000, his diagnoses included chronic 
obstructive pulmonary disease.  In December 2003, as a result 
of complaints of coughing, congestion, and low grade fever, 
the veteran was treated for acute asthmatic bronchitis.  As a 
result of an April CT scan of the veteran's chest, emphysema 
was added to his diagnoses in May 2004.  None of the 
veteran's private treatment records reflect an opinion as to 
the etiology of his lung disability or any comment which 
draws any relationship between his lung disability and his 
military service.

The November 2004 VA examination report reflects that the 
examiner reviewed the claim file as part of the examination.  
The examiner observed that the veteran's past smoking history 
was not well known, but his approximate 20-year history of 
smoking put him at greater risk for lung disability.  
Physical examination of the veteran revealed no 
abnormalities, and pulmonary function tests showed a mild 
obstructive ventilatory defect.  The examiner rendered a 
diagnosis of obstructive lung disease, and noted that the 
veteran's service medical records revealed no significant 
exposures which would have increased his risk of contracting 
his obstructive lung disease, and he opined that it was 
unlikely that it was related to the veteran's active service.

Applicable law and regulation

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the appellant's service, or by evidence 
that a presumptive period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Chronic obstructive pulmonary disease or other 
non-malignant lung disease is not among the diseases subject 
to service connection on a presumptive basis.  See 38 C.F.R. 
§ 3.309(a). 

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Analysis

Notwithstanding the history the veteran related to the 
examiner in 1973 that he had experienced episodic shortness 
of breath since 1968, as set forth above, his service medical 
records do not confirm that symptomatology.  Further, no lung 
pathology or other defects were noted at the retirement 
physical examination, and his post-service treatment records 
do not reflect lung symptomatology until some 10+ years 
later.  Thus, there is no evidence of either in-service 
chronicity or continuity of symptomatology.  The final item 
of evidence which mitigates against the veteran's claim as 
concerns service connection on a direct basis is that the 
examiner at the November 2004 VA examination opined that it 
was unlikely that his obstructive lung disease is related to 
his active military service.  Thus, the Board finds that the 
evidence of record preponderates against the veteran's claim.  
38 C.F.R. § 3.303.

Service connection due to exposure to herbicides

Service connection may be granted when a veteran who served 
in the Republic of Vietnam between January 1962 and May 1975 
develops certain specified conditions, including certain 
types of cancer within a particular time period after leaving 
the Republic of Vietnam.  Under such circumstances, that 
particular disease is presumed to have been incurred in 
service unless there is affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309(e).  The 
Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in Vietnam is 
not warranted for respiratory disorders other than certain 
respiratory cancers.  See 68 Fed. Reg. 27630-27641 (May 20, 
2003). 

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

While there is no dispute that the veteran served multiple 
tours in Vietnam, the questions at issue are whether his 
respiratory disorder is linked to such a presumptive 
exposure.  The veteran has not provided or cited the Board to 
any evidence that his obstructive lung disease is linked to 
exposure to herbicides.  Thus, the evidence preponderates 
against a finding of service connection due to his presumed 
exposure to herbicides or on the basis that his respiratory 
disorder is connected to exposure to herbicides.  38 C.F.R. 
§ 3.309(e); Combee v. Brown, 34 F.3d at 1042.


ORDER

Entitlement to service connection for an obstructive lung 
disorder, to include as due to exposure to herbicides, is 
denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


